 Case 3:21-cv-00387-JPG Document 16 Filed 09/09/21 Page 1 of 2 Page ID #65




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 TREVOR EDWARD KING, #312813,                        )
                                                     )
                Plaintiff,                           )
                                                     )
 vs.                                                 )   Case No. 21-cv-00387-JPG
                                                     )
 ST. CLAIR COUNTY JAIL,                              )
 EAST ST. LOUIS POLICE DEPT.,                        )
 DETECTIVE JUAN,                                     )
 and JOHN DOE,                                       )
                                                     )
                Defendants.                          )

                               MEMORANDUM AND ORDER

GILBERT, District Judge:

       Plaintiff Trevor Edward King filed this action under 42 U.S.C. § 1983 for alleged

constitutional violations that occurred when he was shot by employees of the East St. Louis Police

Department and lost his spleen as a result of the gunshot wound. (Doc. 8, pp. 2, 6). He requested

unspecified relief. (Id.). The Complaint did not survive screening under 28 U.S.C. § 1915A.

       The Court dismissed the Complaint without prejudice on August 2, 2021. (Doc. 15).

Plaintiff was granted leave to file a First Amended Complaint on or before August 30, 2021. (Id.).

However, he was warned that the action would be dismissed with prejudice, if he failed to do so

by the deadline. (Id.). He was also warned that the dismissal would count as one of his three

allotted “strikes” under 28 U.S.C. § 1915(g). (Id.).

       Plaintiff missed the deadline for filing the First Amended Complaint. More than a week

has passed since the deadline expired. He has not requested an extension.

       The Court will not allow this matter to linger indefinitely. This action shall be dismissed

with prejudice for failure to comply with the Court’s Order (Doc. 15) to file a First Amended



                                                 1
 Case 3:21-cv-00387-JPG Document 16 Filed 09/09/21 Page 2 of 2 Page ID #66




Complaint and/or to prosecute his claims. See FED. R. CIV. P. 41(b). The dismissal shall count as

one of Plaintiff’s three allotted “strikes” within the meaning of Section 1915(g).

                                            Disposition

       IT IS HEREBY ORDERED that this action is DISMISSED with prejudice based on

Plaintiff’s failure to comply with the Court’s Order to file a First Amended Complaint (Doc. 15)

and prosecute his claims. See FED. R. CIV. P. 41(b); Ladien v. Astrachan, 128 F.3d 1051 (7th Cir.

1997); Johnson v. Kamminga, 34 F.3d 466 (7th Cir. 1994). This dismissal counts as a “strike”

within the meaning of Section 1915(g).

       If Plaintiff wishes to appeal this Order, he may file a notice of appeal with this Court within

thirty days of the entry of judgment. FED. R. APP. 4(a)(1)(A). If Plaintiff does choose to appeal,

he will be liable for the $505.00 appellate filing fee irrespective of the outcome of the appeal. See

FED. R. APP. 3(e); 28 U.S.C. § 1915(e)(2); Ammons v. Gerlinger, 547 F.3d 724, 725-26 (7th Cir.

2008); Sloan v. Lesza, 181 F.3d 857, 858-59 (7th Cir. 1999); Lucien, 133 F.3d at 467. He must

list each of the issues he intends to appeal in the notice of appeal. Moreover, if the appeal is found

to be nonmeritorious, Plaintiff may also incur another “strike.” A proper and timely motion filed

pursuant to Federal Rule of Civil Procedure 59(e) may toll the 30-day appeal deadline. FED. R.

APP. P. 4(a)(4). A Rule 59(e) motion must be filed no more than twenty-eight (28) days after the

entry of judgment, and this 28-day deadline cannot be extended.

       The Clerk’s Office is DIRECTED to close this case and enter judgment accordingly.

       IT IS SO ORDERED.

       DATED: 9/9/2021
                                                      s/J. Phil Gilbert
                                                      J. PHIL GILBERT
                                                      United States District Judge




                                                  2
